Case 1:19-cr-00059-LO Document 223 Filed 07/14/21 Page 1 of 2 PageID# 1942




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION




 UNITED STATES OF AMERICA,
                                                   No. l;19-cr-59
           V.

                                                   Hon. Liam O'Grady
 DANIEL EVERETTE HALE,

                          Defendant.



             _ . ORDER GRANTING UNOPPOSED MOTION OF THE
       REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS
                FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE

      Upon consideration of the Unopposed Motion of the Reporters Committee

for Freedom of the Press for Leave to File Brief as Amicus Curiae, it is hereby

ORDERED as follows:


      1.        The Motion is GRANTED,and further

      2.        The proposed Brief of the Reporters Committee for Freedom of the

                Press as Amicus Curiae is hereby deemed filed in the above-captioned

                action.


SO ORDERED this                          day of                2021.




                                             HON.LIAM OIGRADY
                                                         I
                                             United States District Court Judge
Case 1:19-cr-00059-LO Document 223 Filed 07/14/21 Page 2 of 2 PageID# 1943
